Exhibit 10.15

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
May 2, 2008 by and among Macrovision Solutions Corporation, a Delaware
corporation (the “Corporation”) and                                         
(“Indemnitee”):

WHEREAS, the Board of Directors has determined that the ability to attract and
retain qualified persons as directors and officers is essential to the best
interests of the Corporation’s stockholders and that the Corporation should act
to assure such persons that there will be adequate certainty of protection
through insurance and indemnification against risks of claims and actions
against them arising out of their service to and activities on behalf of the
Corporation; and

WHEREAS, in order to induce and encourage highly experienced and capable persons
such as Indemnitee to serve and continue to serve as directors and officers of
the Corporation and in any other capacity with respect to the Corporation, and
to otherwise promote the desirable end that such persons will resist what they
consider unjustified lawsuits and claims made against them in connection with
the good faith performance of their duties to the Corporation, with the
knowledge that certain costs, judgments, penalties, fines, liabilities and
expenses incurred by them in their defense of such litigation are to be borne by
the Corporation and they will receive the maximum protection against such risks
and liabilities as may be afforded by law, the Board of Directors of the
Corporation has determined that the following Agreement is reasonable and
prudent to promote and ensure the best interests of the Corporation and its
stockholders; and

WHEREAS, the Corporation desires to have Indemnitee continue to serve as a
director or officer of the Corporation and in such other capacity with respect
to the Corporation as the Corporation may request, as the case may be, free from
undue concern for unpredictable, inappropriate or unreasonable legal risks and
personal liabilities by reason of Indemnitee acting in good faith in the
performance of Indemnitee’s duty to the Corporation; and Indemnitee desires to
continue so to serve the Corporation, provided, and on the express condition,
that he or she is furnished with the indemnity set forth hereinafter;

WHEREAS, this Agreement is a supplement to and in furtherance of Article V of
the Amended and Restated Certificate of Incorporation of the Corporation (the
“Certificate”), Article VI of the By-Laws of the Corporation (the “By-Laws”),
the General Corporation Law of the State of Delaware (“DGCL”) and the rights
granted under the Certificate, the By-Laws, the DGCL and any resolutions adopted
pursuant thereto, and nothing contained in this Agreement shall be deemed to be
a substitute therefor or construed to diminish or abrogate any rights of
Indemnitee thereunder; and

WHEREAS, Indemnitee may serve, continue to serve and to take on additional
service for or on behalf of the Corporation.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:

Section 1. Definitions. For purposes of this Agreement:

(a) “Affiliate” includes any corporation, partnership, joint venture, employee
benefit plan, trust or other enterprise directly or indirectly owned, in whole
or in part, by the Corporation.

(b) “Corporate Status” means the status of a person who is or was a director,
officer, employee, agent or fiduciary of the Corporation or any majority owned
subsidiary of the Corporation, or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which such person is
or was serving at the request of the Corporation.

(c) “Change in Control” shall be deemed to have occurred if:

(1) any person, as that term is used in Section 13(d) and Section 14(d)(2) of
the Exchange Act, becomes, is discovered to be, or files a report on Schedule
13D or 14D-1 (or any successor schedule, form or report) disclosing that such
person is a beneficial owner (as defined in Rule 13d-3 under the Exchange Act or
any successor rule or regulation), directly or indirectly, of securities of the
Corporation representing 50% or more of the total voting power of the
Corporation’s then outstanding Voting Securities;

(2) individuals who, as of the date of this Agreement, constitute the Board of
Directors of the Corporation cease for any reason to constitute at least a
majority of the Board of Directors of the Corporation, unless any such change is
approved by a majority of the members of the Board of Directors of the
Corporation in office immediately prior to such cessation;

(3) the Corporation is merged, consolidated or reorganized into or with another
corporation or legal person (an “Acquiring Person”) or securities of the
Corporation are exchanged for securities of an Acquiring Person, and immediately
after such merger, consolidation, reorganization or exchange less than a
majority of the combined voting power of the then outstanding securities of the
resulting entity immediately after such transaction are held, directly or
indirectly, in the aggregate by the holders of Voting Securities immediately
prior to such transaction;

(4) the Corporation and its consolidated subsidiaries, in any transaction or
series of related transactions, sells or otherwise transfers all or
substantially all of its assets to an Acquiring Person;

(5) the Corporation and its subsidiaries, in any transaction or series of
related transactions, sells or otherwise transfers business operations that
generated seventy percent (70%) or more of the consolidated revenues (determined
on the basis of the Corporation’s four most recently completed fiscal quarters)
of the Corporation and its subsidiaries immediately prior thereto;

(6) the Corporation files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing that a change in
control of the Corporation has or may have occurred or will or may occur in the
future pursuant to any then existing contract or transaction; or

 

2



--------------------------------------------------------------------------------

(7) any other transaction or series of related transactions occur that have
substantially the effect of the transactions specified in any of the preceding
clauses in this definition.

Notwithstanding the provisions of Section (c)(1) or (c)(4), unless otherwise
determined in a specific case by majority vote of the Board of Directors of the
Corporation, a Change in Control shall not be deemed to have occurred for
purposes of this Agreement solely because (i) the Corporation, (ii) an entity in
which the Corporation directly or indirectly beneficially owns 50% or more of
the voting securities or (iii) any Corporation sponsored employee stock
ownership plan, or any other employee benefit plan of the Corporation, either
files or becomes obligated to file a report or a proxy statement under or in
response to Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any
successor schedule, form or report or item therein) under the Exchange Act,
disclosing beneficial ownership by it of shares of stock of the Corporation, or
because the Corporation reports that a Change in Control of the Corporation has
or may have occurred or will or may occur in the future by reason of such
beneficial ownership.

(d) “Disinterested Director” means a director of the Corporation who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.

(e) “Expenses” includes, without limitation, all reasonable attorneys’ fees,
expenses of accountants and other advisors, retainers, court costs, transcript
costs, fees of experts, witness fees, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
the premium, security for, and other costs relating to any bond (including bond
costs, appraisal bonds or their equivalents) and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, or being or
preparing to be a witness in a Proceeding.

(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Corporation or
Indemnitee in any other matter material to either such party, or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in an action to determine Indemnitee’s rights under
this Agreement.

(g) “Potential Change in Control” shall be deemed to have occurred if (i) the
Corporation enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control; (ii) any person (including the
Corporation) publicly announces an intention to take or to consider taking
actions which, if consummated, would constitute a Change in Control; (iii) any
person, other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation or a corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation, who is or becomes
the beneficial owner, directly or indirectly, of securities of the Corporation
representing 9.5% or more of the combined voting power of the Corporation’s

 

3



--------------------------------------------------------------------------------

then outstanding Voting Securities, increases such person’s beneficial ownership
of such securities by five percentage points or more over the initial percentage
of such securities; or (iv) the Board of Directors of the Corporation adopts a
resolution to the effect that, for purposes of this Agreement, a Potential
Change in Control has occurred.

(h) “Proceeding” means any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether civil, criminal, administrative or investigative, including one
initiated by an Indemnitee pursuant to Section 11 of this Agreement to enforce
his or her rights under this Agreement.

(i) “Voting Securities” means any securities of the Corporation which vote
generally in the election of directors.

Section 2. Services by Indemnitee. Indemnitee may at any time and for any reason
resign from any position (subject to any other contractual obligation or any
obligation imposed by operation of law), without affecting the indemnification
hereunder, except as specifically provided in this Agreement.

Section 3. Indemnification - General. The Corporation shall hold harmless and
indemnify, and pay Expenses to, Indemnitee as provided in this Agreement to the
fullest extent permitted by applicable law in effect on the date hereof and to
such greater extent as applicable law may thereafter from time to time permit.
The rights of Indemnitee provided under the preceding sentence shall include,
but shall not be limited to, the rights set forth in the other sections of this
Agreement.

Section 4. Proceedings Other than Proceedings by or in the Right of the
Corporation. Indemnitee shall be entitled to the rights of indemnification
provided in this Section 4 if, by reason of his or her Corporate Status, he or
she is, or is threatened to be made, a party to any contemplated, pending or
completed Proceeding, other than a Proceeding by or in the right of the
Corporation. Pursuant to this Section 4, Indemnitee shall be indemnified against
Expenses, losses, claims, liabilities, judgments, penalties, fines and amounts
paid in settlement actually and reasonably incurred by him or her or on his or
her behalf in connection with any such Proceeding or any claim, issue or matter
therein, if he or she acted in good faith and in a manner he or she reasonably
believed to be in or not opposed to the best interests of the Corporation, and,
with respect to any criminal Proceeding, had no reasonable cause to believe his
or her conduct was unlawful. For purposes of this Section 4, Indemnitee shall be
deemed to have acted in good faith if Indemnitee’s action is based on the
records or the books of account of the Corporation or an Affiliate, including
financial statements, or on information supplied to the Indemnitee by the
officers of the Corporation or an Affiliate in the course of their duties, or on
the advice of legal counsel for the Corporation or an Affiliate, or by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Corporation or an Affiliate.

Section 5. Proceedings by or in the Right of the Corporation. Indemnitee shall
be entitled to the rights of indemnification provided in this Section 5 if, by
reason of his or her Corporate Status, he or she is, or is threatened to be
made, a party to any contemplated, pending, or completed Proceeding brought by
or in the right of the Corporation. Pursuant to this Section

 

4



--------------------------------------------------------------------------------

5, Indemnitee shall be indemnified against Expenses, judgments, penalties, fines
and amounts paid in settlement actually and reasonably incurred by him or her or
on his or her behalf in connection with any such Proceeding if he or she acted
in good faith and in a manner he or she reasonably believed to be in or not
opposed to the best interests of the Corporation. Notwithstanding the foregoing,
no indemnification against such Expenses shall be made in respect of any claim,
issue or matter in any such Proceeding as to which Indemnitee shall have been
adjudged to be liable to the Corporation if applicable law expressly prohibits
such indemnification unless and only to the extent that the Chancery Court of
the State of Delaware or the court in which such Proceeding shall have been
brought or is pending shall determine that indemnification against Expenses may
nevertheless be made by the Corporation. For purposes of this Section 5,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action is
based on the records or the books of account of the Corporation or an Affiliate,
including financial statements, or on information supplied to the Indemnitee by
the officers of the Corporation or an Affiliate in the course of their duties,
or on the advice of legal counsel for the Corporation or an Affiliate, or by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Corporation or an Affiliate.

Section 6. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of his or her Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, he or she shall be
indemnified, to the maximum extent permitted by law, against all Expenses
actually and reasonably incurred by him or her or on his or her behalf in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Corporation shall
indemnify Indemnitee, to the maximum extent permitted by law, against all
Expenses actually and reasonably incurred by him or her or on his or her behalf
in connection with each successfully resolved claim, issue or matter. For the
purposes of this Section and without limiting the foregoing, the Indemnitee
shall be deemed to be successful as to a claim, issue or matter upon the
following : (i) the termination of any such claim, issue or matter by dismissal
with or without prejudice, and (ii) the termination of any such claim, issue or
matter by any action, suit or proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, unless it is
established in such Proceeding that Indemnitee did not meet the applicable
standard for indemnification set forth in the DGCL.

Section 7. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness, or is made (or asked) to respond to
discovery requests, in any Proceeding, he or she shall be indemnified against
all Expenses actually and reasonably incurred by him or her or on his or her
behalf in connection therewith.

Section 8. Payment of Expenses. The Corporation shall pay all Expenses incurred
by or on behalf of Indemnitee in connection with any Proceeding within 20 days
after the receipt by the Corporation of a statement or statements from
Indemnitee requesting such payment from time to time, whether prior to or after
final disposition of such Proceeding. Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee and, if the DGCL
requires, shall include or be preceded or accompanied by an undertaking by or on
behalf of

 

5



--------------------------------------------------------------------------------

Indemnitee to repay any Expenses paid if it shall ultimately be determined by
final judicial decision from which there is no further right to appeal that
Indemnitee is not entitled to be indemnified against such Expenses. Any advances
and Indemnitee’s undertaking to pay any such amounts shall be unsecured and
interest free. Indemnitee’s entitlement to such Expenses shall include those
incurred in connection with any Proceeding by Indemnitee seeking a judgment in
court or an adjudication or award in arbitration pursuant to this Agreement,
including the establishment of any right to indemnification pursuant to this
Agreement and enforcement of this provision.

Section 9. Procedure for Determination of Entitlement to Indemnification. It is
the intent of this Agreement to secure for Indemnitee rights of indemnity that
are as favorable as may be permitted under the DGCL and public policy of the
State of Delaware. Accordingly, the parties agree that the following procedures
and presumptions shall apply in the event of any question as to whether
Indemnitee is entitled to indemnification under this Agreement:

(a) To obtain indemnification under this Agreement in connection with any
Proceeding, and for the duration thereof, Indemnitee shall submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is necessary to
determine whether and to what extent Indemnitee is entitled to indemnification.
The Secretary of the Corporation shall, promptly upon receipt of any such
request for indemnification, advise the Board in writing that Indemnitee has
requested indemnification. Notwithstanding the foregoing, any failure of
Indemnitee to provide such a request to the Corporation, or to provide such a
request in a timely fashion, shall not relieve the Corporation of any liability
that it may have to Indemnitee unless, and to the extent that, such failure
actually and materially prejudices the interests of the Corporation.

(b) Upon written request by Indemnitee for indemnification pursuant to
Section 9(a) hereof, a determination with respect to Indemnitee’s entitlement
thereto shall be made in such case by one of the following four methods, which
shall be at the election of the Board: (1) by a majority vote of the
disinterested directors, even though less than a quorum, (2) by a committee of
disinterested directors designated by a majority vote of the disinterested
directors, even though less than a quorum, (3) if there are no disinterested
directors or if the disinterested directors so direct, by independent legal
counsel in a written opinion to the Board of Directors, a copy of which shall be
delivered to the Indemnitee, or (4) as provided in Section 10(b) of this
Agreement. If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within 30 days after such
determination. Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Corporation (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the
Corporation hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 

6



--------------------------------------------------------------------------------

(c) If required, Independent Counsel shall be selected by the Board, and the
Corporation shall give written notice to Indemnitee advising him or her of the
identity of Independent Counsel so selected. Indemnitee may within seven days
after such written notice of selection shall have been given, deliver to the
Corporation, a written objection to such selection. Such objection may be
asserted only on the grounds that Independent Counsel so selected does not meet
the requirements of “Independent Counsel” as defined in Section 1 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. If such written objection is made, Independent Counsel
so selected may not serve as Independent Counsel unless and until a court has
determined that such objection is without merit. If, within 20 days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 9(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Corporation or Indemnitee may petition the Chancery
Court of the State of Delaware, or other court of competent jurisdiction, for
resolution of any objection which shall have been made by the Corporation or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by such court or by such
other person as such court shall designate, and the person with respect to whom
an objection is so resolved or the person so appointed shall act as Independent
Counsel under Section 9(b) hereof. The Corporation shall pay any and all
reasonable fees and expenses of Independent Counsel incurred by such Independent
Counsel in connection with its actions pursuant to this Agreement, and the
Corporation shall pay all reasonable fees and expenses incident to the
procedures of this Section 9(c), regardless of the manner in which such
Independent Counsel was selected or appointed. Upon the due commencement date of
any judicial proceeding or arbitration pursuant to Section 11(a)(iii) of this
Agreement, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

(d) Any Expenses incurred by Indemnitee in connection with a request for
indemnification or payment of Expenses under this Agreement, under any other
agreement, any provision of the Corporation’s By-Laws or any directors’ and
officers’ liability insurance, shall be borne by the Corporation. The
Corporation hereby indemnifies Indemnitee for any such Expense and agrees to
hold Indemnitee harmless therefrom irrespective of the outcome of the
determination of Indemnitee’s entitlement to indemnification. If the person(s)
making the determination with respect to Indemnitee’s entitlement to
indemnification determine that Indemnitee is entitled to indemnification as to
part (but not all) of the application for indemnification, such person shall
reasonably prorate such partial indemnification among the claims, issues or
matters at issue at the time of the determination.

Section 10. Presumption and Effects of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume both that Indemnitee has at all times acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Corporation and that Indemnitee is entitled to indemnification under this
Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 9(a) of this Agreement, and anyone seeking to overcome
such presumptions shall have the burden of proof and the burden of persuasion by
clear and convincing evidence in connection with the making by any person,
persons or entity of any determination contrary to that presumptions.

 

7



--------------------------------------------------------------------------------

(b) If the person, persons or entity empowered or selected under Section 9 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within 90 days after receipt by the
Corporation of the request therefor, the requisite determination of entitlement
to indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) actual and material fraud in the
request for indemnification, or (ii) prohibition of such indemnification under
applicable law.

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not, of itself, adversely affect the rights of
Indemnitee to indemnification hereunder except as may be specifically provided
herein, or create a presumption that Indemnitee did not act in good faith and in
a manner which Indemnitee reasonably believed to be in or not opposed to the
best interests of the Corporation or create a presumption that (with respect to
any criminal action or proceeding) Indemnitee had reasonable cause to believe
that Indemnitee’s conduct was unlawful.

(d) Neither the failure of the Corporation (including its directors who are not
parties to an action, a committee of such directors, independent legal counsel,
or its stockholders) to have made a determination that indemnification of
Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct set forth in the Delaware General Corporation
Law, nor an actual determination by the Corporation (including its directors who
are not parties to an action, a committee of such directors, independent legal
counsel, or its stockholders) that Indemnitee has not met such applicable
standard of conduct, shall create a presumption that Indemnitee has not met the
applicable standard of conduct or, in the case of an action brought by
Indemnitee, be a defense to such action.

(e) The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Corporation shall not be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.

(f) Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any such person, persons or entity
shall act reasonably and in good faith in making a determination regarding the
Indemnitee’s entitlement to indemnification under this Agreement. Any costs or
expenses (including attorneys’ fees and disbursements) incurred by Indemnitee in
so cooperating with the person, persons or entity making such determination
shall be borne by the Corporation (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) and the Corporation hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.

 

8



--------------------------------------------------------------------------------

(g) The Corporation acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any action, claim or
proceeding to which Indemnitee is a party is resolved in any manner other than
by adverse judgment against Indemnitee (including, without limitation,
settlement of such action, claim or proceeding with or without payment of money
or other consideration) it shall be presumed that Indemnitee has been successful
on the merits or otherwise in such action, suit or proceeding. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence.

Section 11. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 9 of this
Agreement that Indemnitee is not entitled to indemnification hereunder,
(ii) payment of Expenses is not timely made pursuant to Section 8 of this
Agreement, (iii) the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 9(b) of this Agreement and such
determination shall not have been made and delivered in a written opinion within
90 days after receipt by the Corporation of the request for indemnification,
(iv) payment of indemnification is not made pursuant to Section 9(b) of this
Agreement within 30 days after receipt by the Corporation of a written request
therefor, or (v) payment of indemnification is not made within 30 days after a
determination has been made that Indemnitee is entitled to indemnification or
such determination is deemed to have been made pursuant to Section 9 or 10 of
this Agreement, Indemnitee shall be entitled to an adjudication in the Chancery
Court of the State of Delaware, or in any other court of competent jurisdiction,
of his or her entitlement to such indemnification or payment of Expenses.
Alternatively, Indemnitee, at his or her option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the rules of the
American Arbitration Association. Indemnitee shall commence such proceeding
seeking an adjudication or award in arbitration within 180 days following the
date on which Indemnitee has the right to commence such proceeding pursuant to
this Section 11(a). The Corporation shall not oppose Indemnitee’s right to seek
any such adjudication or award in arbitration.

(b) In the event that a determination shall have been made pursuant to Section 9
of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section shall be
conducted in all respects as a de novo trial or arbitration on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination.

(c) If a determination shall have been made or deemed to have been made pursuant
to Section 9 or 10 of this Agreement that Indemnitee is entitled to
indemnification, the Corporation shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 11, and is
precluded from asserting that such determination has not been made or that the
procedure by which such determination was made is not valid, binding and
enforceable, absent (i) a misstatement by Indemnitee of a material fact, or an
omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) prohibition of such indemnification under applicable law. If the court or
arbitrator shall determine that Indemnitee is entitled to any

 

9



--------------------------------------------------------------------------------

indemnification or payment of Expenses hereunder, the Corporation shall pay all
Expenses actually and reasonably incurred by Indemnitee in connection with such
adjudication or award in arbitration (including, but not limited to, any
appellate Proceedings).

(d) To the extent deemed appropriate by the court, interest shall be paid by the
Corporation to Indemnitee at a reasonable interest rate for amounts which the
Corporation indemnifies or is obliged to indemnify Indemnitee for the period
commencing with the date on which Indemnitee requested indemnification (or
payment of expenses) and ending with the date on which such payment is made to
Indemnitee by the Corporation.

(e) In the event that Indemnitee, pursuant to this Section 11, seeks a judicial
adjudication of, or an award in arbitration to enforce, his or her rights under,
or to recover damages for breach of, this Agreement or to recover under any
directors’ and officers’ liability insurance policies maintained by the
Corporation, or the Corporation brings any such action to recover from
Indemnitee any payment of Expenses, Indemnitee shall be entitled to recover from
the Corporation, and shall be indemnified by the Corporation against, any and
all expenses (of the kinds described in the definition of Expenses) actually and
reasonably incurred by him or her in such judicial adjudication or arbitration,
but only if he or she prevails therein in whole or in part. If it shall be
determined in such judicial adjudication or arbitration that Indemnitee is
entitled to receive part but not all of the indemnification or payment of
expenses sought, the expenses incurred by Indemnitee in connection with such
judicial adjudication or arbitration shall be appropriately prorated.

Section 12. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The rights of Indemnitee hereunder shall be in addition to any other rights
Indemnitee may have under the Certificate of Incorporation, the Bylaws, the
DGCL, any agreement, a vote of the stockholders, a resolution of directors or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee acting in
his or her Corporate Status prior to such amendment, alteration or repeal. To
the extent that a change in the DGCL (whether by statute or judicial decision),
the Certificate of Incorporation or the Bylaws permits greater indemnification
by agreement than would be afforded currently under the Certificate of
Incorporation, the Bylaws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

(b) In the event of any payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights.

 

10



--------------------------------------------------------------------------------

(c) The Corporation shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

Section 13. Duration of Agreement. This Agreement shall be binding upon the
Corporation and its successors and assigns (including, but not limited to, any
transferee of all or substantially all of its assets and any successor by merger
or operation of law) and shall inure to the benefit of Indemnitee and his or her
heirs, executors and administrators.

Section 14. Severability; Prior Indemnification Agreements. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby; and (b) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable. This Agreement shall supersede and replace
any prior indemnification agreements entered into by and between the Corporation
and Indemnitee and any such prior agreements shall be terminated upon execution
of this Agreement.

Section 15. Exception to Right of Indemnification or Payment of Expenses. Except
as otherwise provided in this Agreement, Indemnitee shall not be entitled to
indemnification or payment of Expenses under this Agreement with respect to any
Proceeding, or any claim therein brought or made by him or her against the
Corporation.

Section 16. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

Section 17. Headings; References; Pronouns. The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement unless
otherwise provided. All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural as appropriate.

Section 18. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

11



--------------------------------------------------------------------------------

Section 19. Notice by Indemnitee. Promptly after receipt by Indemnitee of notice
of any Proceeding, Indemnitee will, if a claim in respect thereof is to be made
against the Corporation under this Agreement, notify the Corporation in writing
of the commencement thereof; but the omission so to notify the Corporation will
not relieve it from any liability that it may have to Indemnitee.

Section 20. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom such notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed to Indemnitee at his or her address set forth in the
Corporation’s records and to the Corporation at its principal executive offices,
or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.

Section 21. Governing Law; Consent to Jurisdiction. The parties agree that this
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware without regard to its conflict of laws rules.
The Corporation and Indemnitee hereby irrevocably and unconditionally (i) agree
that any action or proceeding arising out of or in connection with this
Agreement shall be brought only in the Chancery Court of the State of Delaware
(the “Delaware Court”), and not in any other state or federal court in the
United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement,
(iii) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court, and (iv) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
has been brought in an improper or inconvenient forum.

Section 22. Change in Control. The Corporation agrees that if there is a Change
in Control of the Corporation (other than a Change in Control which has been
approved by two- thirds or more of the Corporation’s Board of Directors who were
directors immediately prior to such Change in Control) then with respect to all
matters thereafter arising concerning the rights of Indemnitee to indemnity
payments and Expenses under this Agreement or any other agreement, the Bylaws or
Certificate of Incorporation now or hereafter in effect relating to Proceedings
for indemnifiable events, the Corporation shall seek legal advice only from
Independent Counsel selected by Indemnitee and approved by the Corporation
(which approval shall not be unreasonably withheld or delayed). In the event
that Indemnitee and the Corporation are unable to agree on the selection of the
Independent Counsel, such Independent Counsel shall be selected by lot from
among at least five law firms with offices in the State of Delaware having more
than fifty attorneys, having a rating of “av” or better in the then current
Martindale Hubbell Law Directory (if available) and having attorneys which
specialize in corporate law. Such selection shall be made in the presence of
Indemnitee (and his or her legal counsel or either of them, as Indemnitee may
elect). Such counsel, among other things, shall, within 90 days of its
retention, render its written opinion to the Corporation and Indemnitee as to
whether and to what extent Indemnitee would be permitted to be indemnified under
applicable law. The Corporation agrees to pay the reasonable fees of the special
independent counsel referred to above and to fully indemnify such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities,
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.

 

12



--------------------------------------------------------------------------------

Section 23. Liability Insurance. To the extent the Corporation maintains an
insurance policy or policies providing directors’ and officers’ liability
insurance, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
Corporation director or officer. If, at the time the Corporation receives notice
from any source of a Proceeding as to which Indemnitee is a party or a
participant (as a witness or otherwise), the Corporation has director and
officer liability insurance in effect, the Corporation shall give prompt notice
of such Proceeding to the insurers in accordance with the procedures set forth
in the respective policies. The Corporation shall thereafter take all necessary
or desirable action to cause such insurers to pay, on behalf of the Indemnitee,
all amounts payable as a result of such Proceeding in accordance with the terms
of such policies. In the event of a Potential Change in Control, the Corporation
shall maintain in force any and all insurance policies then maintained by the
Corporation providing directors’ and officers’ liability insurance, in respect
of Indemnitee, for a period of six years thereafter. The Corporation shall
indemnify Indemnitee for Expenses incurred by Indemnitee in connection with any
successful action brought by Indemnitee for recovery under any insurance policy
referred to in this Section and shall advance to Indemnitee the Expenses of such
action.

Section 24. Contribution.

(a) Whether or not the indemnification provided in this Agreement is available,
in respect of any threatened, pending or completed action, suit or proceeding in
which the Corporation is jointly liable with Indemnitee (or would be if joined
in such action, suit or proceeding), the Corporation shall pay, in the first
instance, the entire amount of any judgment or settlement of such action, suit
or proceeding without requiring Indemnitee to contribute to such payment and the
Corporation hereby waives and relinquishes any right of contribution it may have
against Indemnitee. The Corporation shall not enter into any settlement of any
action, suit or proceeding in which the Corporation is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee.

(b) Without diminishing or impairing the obligations of the Corporation set
forth in the preceding subparagraph, if, for any reason, Indemnitee shall elect
or be required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit or proceeding in which the
Corporation is jointly liable with Indemnitee (or would be if joined in such
action, suit or proceeding), the Corporation shall contribute to the amount of
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Corporation and all officers, directors or
employees of the Corporation, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, from the transaction from which
such action, suit or proceeding arose; provided, however, that the proportion
determined on the basis of relative benefit may, to the extent necessary to
conform to law, be further adjusted by reference to the relative fault of the
Corporation and all officers, directors or employees of the Corporation other
than Indemnitee who are jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding),

 

13



--------------------------------------------------------------------------------

on the one hand, and Indemnitee, on the other hand, in connection with the
events that resulted in such expenses, judgments, fines or settlement amounts,
as well as any other equitable considerations which the Law may require to be
considered. The relative fault of the Corporation and all officers, directors or
employees of the Corporation, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, shall be determined by reference
to, among other things, the degree to which their actions were motivated by
intent to gain personal profit or advantage, the degree to which their liability
is primary or secondary and the degree to which their conduct is active or
passive.

(c) The Corporation hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Corporation, other than Indemnitee, who may be
jointly liable with Indemnitee.

(d) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Corporation, in lieu of indemnifying Indemnitee,
shall contribute to the amount incurred by Indemnitee, whether for judgments,
fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (i) the
relative benefits received by the Corporation and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Corporation (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).

25. Security. To the extent requested by Indemnitee and approved by the Board of
Directors of the Corporation, the Corporation may at any time and from time to
time provide security to Indemnitee for the Corporation’s obligations hereunder
through an irrevocable bank line of credit, funded trust or other collateral.
Any such security, once provided to Indemnitee, may not be revoked or released
without the prior written consent of the Indemnitee.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

MACROVISION SOLUTIONS CORPORATION, INDEMNITEE

a Delaware corporation

 

By:   

 

       

 

 

14